                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                              CIVIL ACTION NO. 18-11814-GAO

                                        FOTOHAUS, LLC,
                                           Plaintiff,

                                                   v.

                              TOCCI BUILDING CORPORATION,
                                        Defendant.


                                            ORDER
                                        February 15, 2019

O’TOOLE, D.J.

       The defendant, Tocci Building Corporation, moved to dismiss Fotohaus, LLC’s complaint

alleging violations of federal copyright law. (Mot. to Dismiss (dkt. no. 9).) Tocci asserted that

Fotohaus was not entitled to relief because it was not the owner of the copyrighted photograph at

issue. Tocci further argued that Massachusetts law restricts Fotohaus from filing a lawsuit in any

court in Massachusetts (including this Court) unless and until it has registered with the Secretary

of State as a foreign limited liability company.

       Fotohaus thereafter amended its complaint to allege that a third-party, Daniel Foster, took

the photograph, registered it with the U.S. Copyright Office, and in March 2017 assigned the

copyright to Fotohaus. (Am. Compl. ¶¶ 8–11 (dkt. no. 10).) The amended complaint therefore

cures any previous defect in the pleadings regarding Fotohaus’ standing to sue regarding the

photograph.

       Tocci’s argument that Massachusetts General Laws Chapter 156C, Section 54(a) bars

Fotohaus from suing in this Court under federal copyright law is frivolous. State law cannot bar

Fotohaus from seeking relief in federal court on exclusively federal claims. See U.S. Const. art.
VI, cl. 2 (supremacy clause); 28 U.S.C. § 1338(a) (granting federal courts exclusive jurisdiction

over federal copyright claims). Besides, the statute in question precludes suits “in any of the courts

of the commonwealth.” Mass. Gen. Laws ch. 156C, § 54(a). That is plainly a reference to

Massachusetts state courts only.

       Tocci’s motion to dismiss (dkt. no. 9) is DENIED. Tocci’s answer to the amended

complaint is due within fourteen days of this Order. The Clerk shall set a scheduling conference

for April 8, 2019 at 2:00 p.m.

       It is SO ORDERED.

                                                              /s/ George A. O’Toole, Jr.
                                                              United States District Judge




                                                  2
